Judgment declaring unconstitutional a resolution regulating the quarantine of dogs, adopted by the Board of Health of the Department of Health of the City of New York on October 16, 1944, on the ground that such resolution was in excess of the powers delegated to said board, reversed on the law, without costs, and the complaint dismissed on the law, without costs. Findings of fact implicit in the opinion of the court at Special Term, after trial, are affirmed. In our opinion the adoption of the resolution in question was within the powers of the Board of Health and the resolution is constitutional. Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ., concur. [184 Misc. 794.]